DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

Response to Amendment
The amendment filed November 17, 2021, has been entered.  Claims 91, 93-139 remain pending in the application.  Claims 116-139 have been withdrawn.  Claims 91, 93-115 have been rejected as previously set forth in the Final Office Action mailed September 14, 2021.
 
Response to Arguments
Applicant’s arguments with respect to claims 91, 93-115, have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above have been modified in view of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 91, 93, 108-109, are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Kagan (US 2010/0160877 A1), further in view of Collinson (2016/0120706 A1) and Performance Engineered Components (PFTE vs Teflon: What’s the Difference?) or “PEC” as evidentiary support. 

an envelope (top layer 510, 3510; para [0154]; Fig. 5C, B35 and bottom layer 540, 3540; para [0154]; Fig 5C, B35) comprising a first surface (top layer 510, 3510) and a second surface (bottom layer 540, 3540), the envelope being liquid impermeable (para [0048] teaches the top layer and the bottom layer are liquid impermeable); and a support layer disposed between the first surface and the second surface to form a fluid pathway (spacer layer 520, para [0154] or spacer layer B3520, para [0310], Fig. 5C B35; para [0158] teaches the spacer layer forms a fluid pathway).
Allen is silent regarding the claim limitation the support layer being liquid impermeable.
In a similar art, Kagan teaches membranes and systems for applying reduced pressure to tissue (Title).  Membrane 170, 270, 570; para [0036]-[0037], Fig 1-6 teach membranes having channels 280, 580 that are operable to transfer reduced pressure, and the flow of any fluids due to the application of reduced pressure.  Para. [0041] teaches the membranes are made from any material, including any polymer) having an outer surface, an inner surface, and a plurality of features (protrusions 575 having a closed end; para. [0062]; Figs 5 and 6) extending from the inner surface (tissue-facing surface 572; para. [0062]; Figs. 5 and 6).  Para [0028] teaches the membrane 170 is sufficient to resist collapse when exposed to reduced pressure, yet still maintain relative flexibility for certain applications teaching it is a good choice for use in negative pressure wound therapy (NPWT) applications.  Para [0041] teaches membrane 270 is made of polymers including Teflon.  An intrinsic property of Teflon is that it is naturally liquid impermeable as described by PEC teaching Teflon has a natural resistance to water.  It would have been obvious prior to the filing date of the present invention to substitute the spacer (spacer layer B3520, para [0310], Fig. B35) of Allen for the membrane of Kagan since both membranes have been developed as fluid pathways during negative pressure wound therapy and obtain predictable results as providing fluid pathways under NPWT. MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Alternatively, it is possible to modify the spacer of Allen to include the protrusions and the channels of Kagan for the purpose of creating additional fluid pathways within the spacer of Allen. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify, substitute, or add the membrane of Kagan in addition to the support layer (spacer) of Allen such that the support layer is liquid impermeable and has channels caused by protrusions as suggested by Kagan to create fluid pathways during negative pressure wound therapy.
Allen is silent regarding the claim limitation the fluid pathway comprising: a central portion having a port in the envelope; and a plurality of distal ends in fluid communication with the central portion, each of the plurality of distal ends having an aperture in the envelope. Allen teaches a port, port 550, in para [0154] and illustrated in Fig. 5C and or port B3550 in para [0310] and illustrated in Fig. B35.  Para [0310] teaches the port is attached to the flexible port or fluidic connector B3500, Fig. B35 located at the distal end of the flexible port or fluidic connector B3500. 
In a similar art, Collinson teaches wound dressings for use with negative pressure wound therapy (NPWT).  Collinson teaches a dressing having a central portion having a port in the envelope (hole 750, or port, in the central portion of “T” shaped dressing; para [0443], Fig. 7); and a plurality of distal ends (the ends of the “T” shape of Fig. 7) in fluid communication with the central portion (Abstract states “a trimmable dressing having a main portion or cell in fluid communication with additional 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen such that the fluid pathway comprising: a central portion having a port in the envelope; and a plurality of distal ends in fluid communication with the central portion, each of the plurality of distal ends having an aperture in the envelope as suggested by Collinson to remove fluids from the wound through the dressing during NPWT.

Regarding claim 93, dependent claim 91, Allen discloses the claim limitation wherein:
 the port (port 550/522 or B3550/B3522, Fig 5 and B35) is located on the first surface (top layer 510, 3510; Fig. 35 illustrates the port [connected to the connector B3560] is in contact with the first surface or top layer 3510); and 
the aperture of the distal end (apertures of the wound contact layer B2103. Para [0198], Fig. B3A) is located on the second surface (bottom layer 540, 3540; of the flexible port B2150 illustrated in Fig. B3A).  
Allen is silent regarding the claim limitation the aperture of each of the plurality of distal ends.  As described above in claim 91, of which this claim is dependent, Allen was modified as suggested by 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen such that it has a plurality of distal ends with apertures on each of the plurality of distal ends as suggested by Collinson to transfer fluid from the wound during NPWT.

Regarding claim 108, dependent from claim 91, Allen and Kagan are silent regarding the claim limitation wherein the enclosed fluid pathway comprises a primary fluid pathway having two distal ends of the plurality of distal ends.  
However, as discussed in claim 91, paragraph [0432] of Collinson describes the “T” shaped bandage illustrated in Fig. 7 and states “Although the dressing is illustrated as being T-shaped, this is for illustrative purposes only, and the dressing may be a variety of branched shapes. Each branch may comprise one or more cells connected by one or more bridge portions.”  The “T” shaped bandage has an enclosed fluid pathway comprising a primary fluid pathway [for example, the top fluid pathway of the T from right to left attached to the main fluid pathway including the port 760] of the plurality of distal ends [the distal ends include the two top ends of the “T” and the bottom end of the “T”].  Collinson teaches such dressing embodiments are for improving the versatility of wound dressings for wounds of different shapes and sizes (Abstract).  Para [0421] of Collinson teaches the bridge portion creates a continuous path for negative pressure delivery between multiple portions of the dressing as illustrated in Fig. 5A and 5B.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen and Kagan such that the enclosed fluid pathway comprising a primary fluid pathway 

The method of claim 109, dependent from claim 108, Allen, Kagan, and Collinson disclose the claim limitation wherein the enclosed fluid pathway further comprises one or more branch fluid pathways, each having one distal end of the plurality of distal ends and a proximal end in fluid communication with the primary fluid pathway.  As described in claim 108, Collinson describes a “T” shaped bandage comprising an enclosed fluid pathway further comprising one or more branch fluid pathways (Fluid pathways include to the right of the top of the “T” to the left of the top of the “T” and to the bottom of the “T”). Each pathway having one distal end of the plurality of distal ends and a proximal end in fluid communication with the primary fluid pathway the port 760 for the transmission of negative pressure to the wound as described in para [0433] and illustrated in Fig. 7.

Claims 94-95, 97-105, 107, 110-112 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Kagan (US 2010/0160877 A1), in view of Collinson (2016/0120706 A1), further in view of McDonald (US 2017/0312402 A1)  and Performance Engineered Components (PFTE vs Teflon: What’s the Difference?) or “PEC” as evidentiary support. 
Regarding claim 94, dependent from claim 93, Allen, Kagan and Collinson disclose the claim limitation further comprising the port (as describe in claim 1, port B3500, para [0310] of Allen)  and the aperture of one of the plurality of distal ends (as described in claim 1, apertures of the wound contact layer B2103. Para [0198], Fig. B3A and described in claim 93 and claim 1, the apertures of the wound contact layer of the plurality of distal end of Collinson) and configured to allow fluid flow from the aperture (apertures of the wound contact layer B2103. Para [0198], Fig. B3A of Allen) toward the port (port B3500, para [0310] of Allen).  
one of the plurality of distal ends.
However, as described above in claim 1, Collinson further discloses the claim limitation the aperture of one of the plurality of distal ends.  Collinson teaches a dressing having a central portion having a port in the envelope (hole 750, or port, in the central portion of “T” shaped dressing; para [0443], Fig. 7); and a plurality of distal ends (the ends of the “T” shape of Fig. 7) in fluid communication with the central portion (Abstract states “a trimmable dressing having a main portion or cell in fluid communication with additional dressing portions or cells.”  Para [0364] states “The perforations comprise through holes in the wound contact layer 2102 which enable fluid to flow through the layer 2102.”) each of the plurality of distal ends having an aperture in the envelope (Fig. 7 illustrates one example of a dressing having a “T” shaped, from the top view, having a plurality of portions with multiple port attachment sites 760.  Fig. 4A and 4C illustrates, from a side view, the dressing including the wound contact layer 3460, 3960 having one or more apertures and the release layer 3480, 3980 making up the wound facing side of the envelope so that a plurality of apertures on the wound facing side of the envelope are located at each of the distal ends of the “T” shaped dressing, as an example.)
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen such that it contains apertures on one of its distal ends as suggested by Collinson to transfer fluid from the wound during NPWT.
Allen, Kagan and Collinson are silent regarding the specific claim limitation of at least a one-way valve located between the port and the aperture of one of the plurality of distal ends.
However, McDonald teaches chest wound seals including one way valves (valves 160; para. [0054]; Fig. 2).  Paragraph [0005] states “The occlusive dressing further consists of one or more one-way valves which selectively allows exit of unwanted air or liquid from the chest cavity but prevents any 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen and Collinson such that there is at least a one one-way valve located between the port and the aperture of one of the plurality of distal ends as suggested by McDonald to selectively allow the exit of unwanted air or liquid from a wound but prevent any ingress of air or liquid into the wound.

Regarding claim 95, dependent from claim 93, Allen, Kagan, Collinson, do not disclose the claim limitation regarding the claim limitation wherein each of the plurality of distal ends comprises a one-way valve in proximity to the aperture and configured to allow fluid flow from the aperture towards the port.  Allen does teach one distal end configured to allow fluid flow from the aperture towards the port as illustrated in Fig. 1B.
However, as described above in claim 1, Collinson further discloses the claim limitation each of the plurality of distal ends and each distal end has an aperture.  Collinson teaches a dressing having a central portion having a port in the envelope (hole 750, or port, in the central portion of “T” shaped dressing; para [0443], Fig. 7); and a plurality of distal ends (the ends of the “T” shape of Fig. 7) in fluid communication with the central portion (Abstract states “a trimmable dressing having a main portion or cell in fluid communication with additional dressing portions or cells.”  Para [0364] states “The 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen such that it has a plurality of distal ends and each distal end has an aperture as suggested by Collinson to transfer fluid from different wound sites during NPWT.
McDonald teaches the claim limitation a one-way valve in proximity to the aperture and configured to allow fluid flow from the aperture towards the port.   McDonald teaches chest wound seals including one way valves (valves 160; para. [0054]; Fig. 2).  Paragraph [0005] states “The occlusive dressing further consists of one or more one-way valves which selectively allows exit of unwanted air or liquid from the chest cavity but prevents any ingress of air or liquid.”   Fig 2 illustrates the valves 160 are located between the port and the aperture of one of the plurality of distal ends.  Allen teaches in para [0141], and as illustrated in Fig. 1B, that the filer element 214 may be microporous membrane (MHM) that is well known to replace mechanical valves or vents.  The location of the MHM is between the port and the aperture of one of the plurality of distal ends.  Substituting the MHM for a valve would place the valve between the port and the aperture of one of the plurality of distal ends.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen, Kagan and Collinson such that there is a one-way valve in proximity to the 

Regarding claim 97, dependent from claim 95, Allen, Kagan, Collinson and McDonald describe the claim limitation wherein the support layer (as described in claim 1, Membrane 270, 570; para [0036]-[0037], Fig 1-6 of Kagan) comprises a plurality of supports (as described in claim 1, protrusions 275, para [0034], Fig. 1 or protrusions 575, para [0062], Fig. 6) configured to support the envelope (as described in claim 1, top layer 510, 3510; para [0154]; Fig. 5C, B35 and bottom layer 540, 3540; para [0154]; Fig 5C, B35 of Allen).  

Regarding claim 98, dependent from claim 97, Allen, Kagan, Collinson and McDonald describe the claim limitation wherein the plurality of supports (as described in claim 1, protrusions 275, para [0034], Fig. 1 or protrusions 575, para [0062], Fig. 6 of Kagan) are substantially co-extensive with the fluid pathway (as described in claim 1, Kagan teaches the supports form channels [channels 280, para [0036], Fig. 4 or channels 580, para [0063], Fig. 6 ]; para [0037] teaches the channels are operable to transfer reduced pressure, and the flow of any fluids due to the application of reduced pressure.).  

Regarding 99, dependent from claim 97, Allen, Kagan, Collinson and McDonald describes the claim limitation wherein each of the plurality of supports (as described in claim 1, protrusions 275, para [0034], Fig. 1 or protrusions 575, para [0062], Fig. 6 of Kagan) comprises a hollow standoff (as described in claim 1, respective hollow recess 576, para [0067], Fig. 6 of Kagan) which is sealed to maintain an internal pressure (as described in claim 1, Fig. 6 of Kagan illustrates the respective hollow recess 576 is sealed by a coating 594 and a backing sheet 592, further described in para [0064]).  

Regarding claim 100, dependent from claim 97, Allen, Kagan, Collinson and McDonald describe the claim limitation wherein: the envelope (as described in claim 1, top layer 510, 3510; para [0154]; Fig. 5C, B35 and bottom layer 540, 3540; para [0154]; Fig 5C, B35 of Allen) further comprises a first layer (as described in claim 1, top layer 510, 3510 of Allen) and a second layer (as described in claim 1, bottom layer 540, 3540 of Allen); the first layer (as described in claim 1, top layer 510, 3510 of Allen) comprises the first surface of the envelope, and the second layer (as described in claim 1, bottom layer 540, 3540 of Allen) comprises the second surface of the envelope; the first layer and the second layer are coupled to enclose the fluid pathway between the first layer and the second layer (Allen teaches in para [0055] the first and second layers are coupled by ribs, or walls, para [0156] teaches they are sealed together by heat welding; para [0154]-[0161], and Fig. 5 C illustrates a fluid flow path from the wound through filter element 530 to the pump); and the plurality of supports (as described in claim 1, protrusions 275, para [0034], Fig. 1 or protrusions 575, para [0062], Fig. 6 of Kagan) are located between the first layer (as described in claim 1 top layer 510, 3510 of Allen)  and the second layer (as described in claim 1, bottom layer 540, 3540 of Allen).  

Regarding claim 101, dependent from claim 97, Allen, Kagan, Collinson and McDonald discloses the claim limitation comprises a spacer layer (Allen discloses spacer layer B3520, para [0310], Fig. B35; para [0158] teaches the spacer layer forms a fluid pathway).  
Allen is silent regarding the claim limitation wherein the support layer comprises a spacer layer, and the plurality of supports extend from an inner surface of the spacer layer. As described in claim 1, Kagan modifies the apparatus of Allen to include a support layer, membrane 270, in addition to the spacer layer of Allen resulting in the support layer, membrane 270, having a spacer layer.
KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
It would have been obvious to try, prior to filing date of the present invention, with a reasonable expectation of success, to combine the spacer of Allen with the membrane of Kagan within the envelope of the device of Allen to create a fluid pathway knowing the separate components themselves each form fluid pathways and that combining the separate fluid pathways would create fluid pathways during NPWT. 

Regarding claim 102, dependent from claim 97, Allen, Kagan, Collinson and McDonald discloses the claim limitation wherein: the plurality of supports (as described in claim 1, protrusions 275, para [0034], Fig. 1 or protrusions 575, para [0062], Fig. 6 of Kagan) comprises a first plurality of supports (as described in claim 1, protrusion 575, para [0062], Fig. 6 of Kagan) and a second plurality of supports (Kagan teaches the supports created by the coating 594 on the protrusions 575, para [0065], Fig. 6); and the first plurality of supports (as described in claim 1, protrusion 575, para [0062], Fig. 6 of Kagan) are in stacked relationship with the second plurality of supports (Kagan teaches the supports created by coating 594, para [0065], Fig. 6).  

Regarding claim 103, dependent from claim 97, Allen, Kagan, Collinson and McDonald describe the claim limitation wherein: the support layer (as described in claim 1, Kagan teaches membrane 270, as examples; paragraphs [0062] and [0034]; Figs. 5 and 6) further comprises a first spacer layer (Kagan 

Regarding claim 104, dependent from claim 103, Allen, Kagan, Collinson and McDonald describe the claim limitation wherein the fluid pathway further comprises a recessed space (as described in claim 1, Kagan teaches membrane 570 has channels 580, Fig. 5, para [0063] teaches the channels 580 facilitate the transfer of reduced pressure or fluids, a fluid pathway) in each of the plurality of distal ends (as described in claim 1, Collinson teaches a plurality of distal ends such as the ends of the “T” shape of Fig. 7 of Collinson) in fluid communication with the aperture (as described in claim 1, the apertures of the wound contact layer of Allen or Collinson), and each recessed space is formed by an opening in the second spacer layer (Kagan teaches the coating 594, para [0065], Fig. 6 illustrates the outer surface of coating 594 forms channels 580, or a recessed space).  

Regarding claim 105, dependent from claim 104, Allen, Kagan, Collinson and McDonald wherein the fluid pathway further comprises a port (Allen teaches a connector 550, Fig. 5C, para [0163]) recessed space in fluid communication with the port (Allen teaches in para [0159] the spacer layer 520 [or membrane 270 of Kagan as in claim 1 Kagan modifies the apparatus of Allen] may optionally include a fold 521 and para [0160] teaches the fold 521 may include a slot or channel 522 in the spacer layer 520 [or membrane 270 of Kagan], the slot 522, or the area between the folded spacer layer, is the recessed 

Regarding claim 107, dependent from claim 95, Allen, Kagan, Collinson and McDonald disclose the claim limitation wherein the support layer comprises a foam delivery manifold. As described in claim 1, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify, substitute or add in addition to the spacer of Allen such that the support layer is liquid impermeable and has channels caused by protrusions as suggested by Kagan to create fluid pathways during negative pressure wound therapy. In addition, para [0042] of Kagan discloses membrane 270 may be foam, such that the support layer comprises a foam delivery manifold.   

Regarding claim 110, dependent from claim 95, Allen, Kagan, Collinson and McDonald do not explicitly disclose the claim limitation further comprising a plurality of release liners, wherein one of the plurality of release liners removably covers each aperture.  
However, paragraph [0382] of Collinson states “A release layer 3480 may be removably attached to the underside of the wound contact layer 3460, for example covering the lower adhesive layer, and may be peeled off using flaps 3481. Some embodiments of the release layer 3480 may have a plurality of flaps extending along the length of the layer 3480.”   Paragraph [0364] states “The wound contact layer 2102 has a lower surface 2101 and an upper surface 2103. The perforations 2104 preferably comprise through holes in the wound contact layer 2102 which enable 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen, Kagan, Collinson and McDonald to include a plurality of release liners, wherein one of the plurality of release liners removably covers each aperture as suggested by Collinson to protect the wound contact layer. 

Regarding claim 111, dependent from claim 110, Allen, Kagan, Collinson and McDonald disclose the claim limitation wherein each of the plurality of release liners removably seals one of the apertures (As describe in claim 110, Collinson teaches a release liner 3480 that covers the apertures of the wound contact layer 3460 as illustrated in in Fig. 4).

Regarding claim 112, dependent from claim 111, Allen, Kagan and McDonald do not disclose the claim limitation wherein each of the plurality of distal ends further comprises adhesive located in proximity to the aperture.  
However, Collinson discloses wherein each of the plurality of distal ends further comprises adhesive located in proximity to the aperture (wound contact layer with perforations illustrated in Figs 3A-3C; para. [0365] states “Some embodiments of the wound contact layer 2102 may also act as a carrier for an optional lower and upper adhesive layer (not shown).”   Collinson teaches adhesive located in proximity to the aperture and that adhesive assists in adhering the bandage to the user.
.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Kagan (US 2010/0160877 A1), in view of Collinson (2016/0120706 A1), in view of McDonald (US 2017/0312402 A1), further in view of  Locke (US 2015/0320603 A1),and Performance Engineered Components (PFTE vs Teflon: What’s the Difference?) or “PEC” as evidentiary support. 
Regarding claim 96, dependent from claim 95, Allen, Kagan, Collinson and McDonald do not disclose the claim limitation wherein the support layer (as described in claim 1, the membrane 270 of Kagan) comprises a thermoformed support structure.  However, para [0042] of Kagan discloses membrane 270 may be foam.  
In a similar art, Locke teaches systems, methods, and apparatuses for debriding a tissue site including foam.  Specifically, para. [0060] states “A compressed foam may also be referred to as a felted foam. As with a compressed foam, a felted foam undergoes a thermoforming process to permanently compress the foam to increase the density of the foam. A felted foam may also be compared to other felted foams or compressed foams by comparing the firmness factor of the felted foam to the firmness factor of other compressed or uncompressed foams. Generally a compressed or felted foam may have a firmness factor greater than 1.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the support layer (membrane 270 made of foam of Kagan as described in claim 1) of Allen, Kagan, .

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Kagan (US 2010/0160877 A1), in view of Collinson (2016/0120706 A1), further in view of McDonald (US 2017/0312402 A1)  and Performance Engineered Components (PFTE vs Teflon: What’s the Difference?) or “PEC” and Merriam-Webster Dictionary definition of the term “Integral” as evidentiary support. 
Regarding claim 106, dependent from claim 105, Allen, Kagan, Collinson and McDonald disclose the claim limitation wherein the one-way valve (As described in claim 95, McDonald teaches a one-way valve) of each of the plurality of distal ends (As described in claim 1, Collinson teaches the plurality of distal ends) is integral to the second spacer layer (As taught by Kagan, coating 594, para [0065], Fig. 6).  The term “integral” is defined as “composed of constituent parts.”  The parts of the modified apparatus of Allen are integral as a completed apparatus.  Consequently, the one-way valve of each of the plurality of distal ends is integral to the second spacer layer.

Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Kagan (US 2010/0160877 A1), in view of Collinson (2016/0120706 A1), in view of McDonald (US 2017/0312402 A1), further in view of Greener (US 2013/0296816 A1), and Performance Engineered Components (PFTE vs Teflon: What’s the Difference?) or “PEC”. 
Regarding 113, dependent from claim 95, Allen, Kagan, Collinson and McDonald do not disclose the claim limitation further comprising a regulator positioned between each of the plurality of distal ends and the central portion, wherein the regulator is configured to step-down pressure.  Para [0033] of 
However, Greener teaches negative pressure devices using regulators.  Specifically, para. [0009] states “Pressure regulators can be used to control the communication of pressure between an inlet and an outlet, in order to provide a desired stable pressure level. For example, there exist certain medical applications in which it is desirable to apply a negative pressure to a body location, however the level of negative pressure provided by a vacuum pump may be excessive and a regulator may be used to control the negative pressure communicated to the application site.”  Para. [0010] states, “In International Patent Application, WO 96/11031, a method and apparatus for draining a closed wound employing sub-atmospheric pressure is described. A regulator valve is described that is able to regulate the applied sub-atmospheric, or negative pressure, to the closed wound. The regulator valve is controllable to allow a desired negative pressure to be set by a user.  Para [0011] states, “When used for medical applications, the regulator cannot be reused due to the possibility of contamination by the drained wound fluids, and therefore must be single use. Current regulator valves such as that described in WO 96/11031 are relatively complex and therefore the cost of disposing of the regulator after a single use can be significant.”  Para. [0107] states “An example of a vacuum pressure regulation valve of a type suitable according to certain embodiments of the present invention is the VRD-ANB-CD vacuum regulator as supplied by Beswick Engineering.TM. It will be appreciated that other fluid flow control valves used to turn on and off a flow of fluid can be utilized according to certain embodiments of the present invention.”  Para. [0117] and Figs. 11 to 18, describe and illustrate alternative vacuum pressure regulator valves.  Para. [0158] describes a specific pressure regulator valve that is a thermos formable plastic tube which is heat deformable.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify .

Claims 114 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Kagan (US 2010/0160877 A1), in view of Collinson (2016/0120706 A1), in view of McDonald (US 2017/0312402 A1), further in view of Sarangapani (US 2018/0228654 A1), and Performance Engineered Components (PFTE vs Teflon: What’s the Difference?) or “PEC”. 
Regarding claim 114, dependent from claim 95, Allen, Kagan, Collinson and McDonald discloses the claim limitation wherein the envelope comprises a perforation (Allen teaches by illustrating in Fig. 1 the fluid flow 212 in the flexible bridge 211 generated from a negative pressure source and a perforation in the envelope over filter 214).
Allen does not disclose the claim limitation forming a calibrated flow of less than about 5cc/min located in proximity to each of the plurality of distal ends (As stated in claim 1, the apparatus of Allen is modified in view of Collinson to have a plurality of distal ends). 
 However, Sarangapani teaches wound care devices for delivering topical oxygen therapy and negative pressure wound therapy including low flow rates.  Para. [0007] states “The device further may include a mechanical pump which comprises a pump intake fluidly connected to the vacuum port, and a motor for driving the mechanical pump such that the motor drives the mechanical pump to evacuate a gaseous mixture at an ambient temperature ranging from approximately 30° F. to approximately 130° F. and an ambient pressure ranging from approximately 600 mmHg absolute to approximately 760 mmHg absolute at a volumetric flow rate ranging from approximately 1 cc/min to approximately 2,500 cc/min while maintaining a vacuum at the pump intake. The vacuum may range from approximately 1 mmHg to approximately 680 mmHg.”  Consequently, the claimed flow rate of 5cc/min is within the range of approximately 1 cc/min to approximately 2,500 cc/min.  Para [0074] states “The vacuum generated by the MEA may range from approximately 1 mmHg to approximately 50 mmHg. The reduction in negative pressure applied by the MEA in this mode of therapy may benefit healing processes in the wound by temporarily reducing wound tissue strain.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Allen, Kagan, Collinson and McDonald such that a calibrated flow of less than about 5cc/min is located in proximity to each of the distal ends within a negative pressure wound therapy device as suggested by Sarangapani to benefit the healing processes in the wound by temporarily reducing wound tissue strain.

Regarding claim 115, dependent from claim 114, Allen discloses the claim limitation wherein the envelope (top layer 510, 3510; para [0154]; Fig. 5C, B35 and bottom layer 540, 3540; para [0154]; Fig 5C, B35) further comprises a bacterial filter (filter 214, para [0126], Fig. 1B; para [0140] teaches filter element 214 functions as a bacteria barrier) over each calibrated flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                    

/PHILIP R WIEST/Primary Examiner, Art Unit 3781